Citation Nr: 1428269	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  12-14 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy, to include as due to exposure to Agent Orange.  

2.  Entitlement to service connection for peripheral neuropathy, to include as due to exposure to Agent Orange.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971, to include service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge in September 2013; a copy of the transcript is of record.  

A review of the Virtual VA and Veterans Benefits Management System paperless claims processing systems reveals a copy of the hearing transcript.  The remaining documents are either duplicative of the evidence in the paper claims file or are not pertinent to the present appeal.


FINDINGS OF FACT

1.  In a July 2002 rating decision, the RO denied the Veteran's claim for service connection for peripheral neuropathy.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.  

2.  Evidence received since the July 2002 rating decision relates to the basis for the prior denial of the claim for service connection for peripheral neuropathy.  

3.  The Veteran had service in the Republic of Vietnam and is presumed to have been exposed to Agent Orange.  

4.  Peripheral neuropathy did not manifest in service, within one year of exposure to Agent Orange, within one year of separation, and is unrelated to a disease, injury, or event in service, to include presumed Agent Orange exposure.  


CONCLUSIONS OF LAW

1.  The July 2002 decision that denied the claim for service connection for peripheral neuropathy is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(b), 20.1103 (2013).

2.  Evidence received since the July 2002 decision is new and material and the claim for service connection for peripheral neuropathy is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

3.  Early onset peripheral neuropathy may not be presumed to be related to Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.  

4.  Peripheral neuropathy was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  To the extent VCAA notice has not specifically addressed each theory of entitlement advanced by the Veteran or raised by the evidence of record, such error did not prejudice the claimant because his statements and those of his representative during the course of the appeal reflect that he had actual knowledge of what was needed to establish entitlement under each theory discussed below.  See George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination and addendum opinion.  As discussed below, the opinion is adequate.  In addition, all identified service treatment records, post-service treatment records, and private medical opinions were obtained.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

In addition, during the Board hearing, the undersigned explained the components of a claim for service connection, potential evidentiary defects were identified, and the record was left open to provide the Veteran an opportunity to submit additional evidence.  These actions supplemented VA's compliance with the VCAA and complied with 38 C.F.R. § 3.103 (2013).  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

The Board will therefore proceed to the merits of the appeal. 

Reopening

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

In July 2002, the RO denied service connection for peripheral neuropathy, to include as due to exposure to Agent Orange.  The Veteran was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  

In its July 2002 denial, the RO denied the claim for peripheral neuropathy on the basis that peripheral neuropathy was not shown in service or after service.  
The evidence added to the record since the July 2002 decision included the Veteran's lay statements, private treatment records, and private and VA medical opinions.  Specifically, an October 2013 statement from the Veteran's treating physician included a diagnosis of peripheral neuropathy and an opinion that it was highly probable that the peripheral neuropathy was due to exposure to Agent Orange while in service.  

Based on the above evidence, the Board finds that new and material evidence has been received to reopen the claim.  At the time of the prior denial there was no acceptable evidence of peripheral neuropathy.  The evidence is material because it relates to an unestablished fact necessary to substantiate the claim, namely, that the Veteran has peripheral neuropathy.  

In sum, the Board finds that the evidence received since the July 2002 decision warrants a reopening of the Veteran's claim of service connection for peripheral neuropathy as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).

Service Connection

The Veteran asserts that he has peripheral neuropathy due to exposure to Agent Orange while serving in the Republic of Vietnam.

There are certain diseases that are presumed service connected in veterans exposed to Agent Orange.  One such disease, at the time the Veteran filed his claim, was acute and subacute peripheral neuropathy.  38 C.F.R. § 3.309(e).  Note 2 to 38 C.F.R. § 3.309(e) defined this disease as transient peripheral neuropathy that appeared within weeks or months of exposure to an herbicide agent and resolved within two years of the date of onset.  38 C.F.R. § 3.307(a)(6)(ii) requires that peripheral neuropathy must become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to be presumed service connected.  A recent amendment to the regulation replaced the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2, with its requirement of that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  See Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763 (Sept. 6, 2013).

The Veteran served in the Republic of Vietnam between January 1971 and April 1971, and is therefore presumed to have been exposed to Agent Orange during service.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's peripheral neuropathy, however, does not meet the criteria for establishing service connection on a presumptive basis under either the former or amended criteria as the Veteran's peripheral neuropathy did not manifest within the one year presumptive period.  Specifically, the Veteran testified in September 2013 that his symptoms did not have their onset until 1976, more than one year after exposure, and the earliest diagnosis of peripheral neuropathy was not until December 1998.  

The availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  With regard to Agent Orange exposure, this means that a veteran who is presumed exposed to Agent Orange can show that a current disability, although not on the list of those presumed service connected in veterans exposed to Agent Orange, was actually caused by his Agent Orange exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As organic diseases of the nervous system, such as peripheral neuropathy, is a chronic disease, 38 C.F.R. § 3.303(b) is potentially applicable in this case.  Consideration of continuity of symptomatology is required where a condition noted during service or in the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

In addition, for veterans with 90 days or more of active service during a war period or after December 31, 1946, the chronic diseases listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a), including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Veteran's 1971 separation examination disclosed that the neurologic system was normal.  The Veteran also testified that the first manifestations of peripheral neuropathy were in 1976 and the first diagnosis of peripheral neuropathy was rendered in December 1998.  The evidence thus reflects that an organic disease of the nervous system did not manifest in service or for many years thereafter.  There is no indication that there were characteristic manifestations to identify the disease process during service and an organic disease of the nervous system was not identified or diagnosed during service.  As an organic disease of the nervous system was not "noted" in service or for many years thereafter, entitlement to service connection pursuant to the chronicity and continuity provisions of 38 C.F.R. § 3.303(b) is not warranted.  For similar reasons, entitlement to service connection for an organic disease of the nervous system is not warranted on a presumptive basis.  

The only remaining consideration is whether the Veteran's peripheral neuropathy is related to an injury, disease, or event in service, to include exposure to Agent Orange.  

The Veteran's physician submitted statements in April 2010, April 2011, October 2011, and October 2013 in which he opined that it was highly probable that the Veteran's peripheral neuropathy was due to exposure to Agent Orange during service.  He explained that the Veteran had chronic peripheral neuropathy that could develop many years after the actual exposure to Agent Orange.  The physician relied on an article published by the European Journal of Neurology that suggested exposure to a dioxin found in Agent Orange could lead to chronic peripheral neuropathy.

The Veteran was afforded a VA examination in January 2012 and reported an onset of symptoms in his lower extremities in the mid 1980's and in his upper extremities in around 1993.  The examiner rendered a diagnosis of diffuse distal peripheral polyneuropathy.  The examiner noted that it appeared to be a diagnosis made by clinical evaluation alone and there was no record of any blood work to document and/or exclude a metabolic or toxic etiology.  The examiner opined that the peripheral neuropathy was not related to Agent Orange exposure, because it did not manifest within months of exposure and was not resolved within two years.  

As a copy of the article referenced by the Veteran's private physician was not available for review in January 2012, and an addendum was therefore requested in May 2012.  After reading the article and eliciting from the Veteran a detailed history of his exposure to Agent Orange, the examiner opined that the peripheral neuropathy was not attributable to exposure to Agent Orange because the Veteran did not have significant exposure to Agent Orange, which distinguished him from the group described in the study.  

The examiner explained that the article described a small group of individuals who were accidently exposed on a prolonged and protracted basis and in close proximity to high doses to a dioxin, tetrachlorodibenzo-p-dioxin (TCDD), found in Agent Orange.  Those described in the article had significant "megadoses" of TCDD and there were considerable opportunities for direct skin contact to provide a vehicle for absorption of the toxic material.  The Veteran, on the other hand, endorsed limited exposure as he was only in Vietnam from January 1971 to April 1971.  He also reported that, at most, he brushed against Agent Orange that had previously been sprayed in the area, but generally, he could only see the Agent Orange in the distance when airplanes were spraying it.  He indicated that he did not knowingly come into close contact with Agent Orange or have known skin contact.  The examiner noted that the identified soldiers with the greatest risk of extensive toxic exposure was in the 1960's and not in 1971, when the Veteran was in Vietnam.  

In addition the level of exposure, the examiner also explained that the Veteran was never evaluated with any neuro- diagnostic testing to support the diagnosis of TCDD neuropathy as was described by the individuals in the article.  Plasma levels of TCDD were also never obtained for confirmation regarding residual evidence of exposure to high levels of TCDD.  

The examiner further noted that the Veteran reported an onset of symptoms in the mid 1980's, around 14 years after exposure that were progressive in nature.  

The Board finds the May 2012 VA medical opinion to be of significant probative value.  The examiner explained the reasons for his conclusion that the Veteran's peripheral neuropathy was not related to his exposure to Agent Orange based on an accurate characterization of the evidence of record and specifically addressed the article referenced by the Veteran's treating physician.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The Board notes that in August 2012, after the May 2012 VA medical opinion was issued, the Veteran underwent diagnostic testing.  The testing, however, did not include the Veteran's TCDD concentration levels and, therefore, the inability of the examiner to review the diagnostic testing did not render his opinion inadequate.  Furthermore, the lack of diagnostic testing to determine the Veteran's TCDD levels also did not render the opinion inadequate as the examiner provided a thorough and well-reasoned opinion and the examiner did not indicate that testing was required to make an informed decision in this matter.  

The Board finds that the May 2012 VA medical opinion to be of greater probative value than the Veteran's private physician's opinions that were based on the article from the European Journal of Neurology.  As explained by the VA examiner, the Veteran does not fall within the category of individuals described by the article because he had meaningfully less exposure to TCDD and for a much shorter period of time.  Similarly, the VA opinion is more probative than the article because the underlying facts are considerably different.  

The Board has also considered the Veteran's lay statements that, while serving in Vietnam, he walked through areas that were sprayed by Agent Orange, that his symptoms manifested as early as 1976, and that his exposure to Agent Orange caused his peripheral neuropathy.  There is medical evidence that relates his peripheral neuropathy to Agent Orange exposure, and the Veteran is competent to relate what he has been told.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, the Veteran's statements appear to be based on the article and the opinion of his physician that is similarly based on the article.  The Board has already found the May 2012 VA examiner's opinion to be of greater probative value than the physician's opinion and the article because the Veteran's level of exposure differed significantly from that described in the article.  Accordingly, the May 2012 VA examiner's opinion is more probative than the Veteran's lay assertions.  

Under the circumstances, the Veteran has not met the regulatory requirements to establish service connection for peripheral neuropathy under any theory of entitlement and service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Here, however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The application to reopen the claim for service connection for peripheral neuropathy is granted.

Service connection for peripheral neuropathy is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


